Citation Nr: 1308454	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  09-18 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran had active duty from November 1966 to November1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran initially requested a Decision Review Officer hearing; however, he withdrew that request in May 2012.

The May 2008 rating decision also denied entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran filed a Notice of Disagreement in June 2008 with regard to the denial of service connection for PTSD.  A Statement of the Case was issued in May 2009 with regard to the PTSD issue.  Service connection for PTSD was subsequently granted by rating decision in September 2012.  The Veteran has not disagreed with the assigned disability rating or the effective date.  Therefore, the matter of entitlement to service connection for PTSD has been resolved and is not in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma of weapons fire while on active duty. 

2.  The medical evidence shows that the Veteran's current bilateral hearing loss is due to acoustic trauma.

3.  The Veteran's bilateral hearing loss is related to service.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the Veteran has current bilateral hearing loss disability that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Criteria & Analysis

The Veteran contends that service connection is warranted for bilateral hearing loss.  The Veteran's service personnel records reflect that he served as a cannoneer and gunner during service, and service connection for tinnitus has been established on the basis of acoustic trauma exposure during service. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hearing status shall not be considered service connected when the thresholds for the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz are all less than 40 decibels; thresholds for at least three of these frequencies are 25 decibels or less; and speech recognition scores used in the Maryland CNC tests are 94 percent or better.  38 C.F.R. § 3.385. 

The absence of documented hearing loss in service is not fatal to a service connection claim for such disability.  Ledford v. Derwinski, 3 Vet. App. 87 (1992); Hensley v. Brown, 5 Vet. App. 155 (1993).

After complete review of the record, the Board finds that in March 2008 the Veteran manifested bilateral hearing loss of such severity that the VA criteria for hearing loss disability were met.  Specifically, a March 2008 audiogram shows thresholds for the frequencies of 3,000 and 4,000 higher than 40.  It is noted that a necessary element for establishing a claim for service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 38 U.S.C. §  1110 requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 


The Veteran's service treatment records do not show complaints or manifestations of hearing loss in either ear.  An examination performed for pre-induction purposes in January 1966 reflects that the Veteran's ears were clinically evaluated as normal.  Audiometric testing was performed, which showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
15
10
15
10
LEFT
20
15
10
25
5
. 
An examination performed for separation purposes in November 1968 reflects that the Veteran's ears were clinically evaluated as normal.  Audiometric testing was performed, which showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
0
10

A letter from Dr. M.G. dated in June 2007 reflects that the Veteran had a longstanding sensorineural hearing loss in the high frequencies with significant drop-off in both ears which impairs his ability to understand in most environments.  Dr. M.G. opined that the longstanding sensorineural hearing loss is related to the Veteran's exposure to extreme noise from artillery fire.  

Private treatment records from Dr. M.T. dated in June 2007 reflect that the Veteran was having problems with his hearing.  Dr. M.T. noted that the Veteran probably has nerve damage from previous artillery use.  Dr. M.T. assessed the Veteran with hearing deficit. 

VA outpatient treatment records dated in September 2007 reflect that the Veteran was seen for a hearing evaluation and results suggested a mild to moderately severe sensorineural hearing loss, right ear and a moderately severe high frequency sensorineural hearing loss, left ear.  

During the course of the Veteran's appeal, two VA audiometric evaluations were conducted.  Testing performed in March 2008 showed pure tone thresholds to be as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
35
35
50
60
LEFT
15
25
35
50
55

Speech recognition scores using Maryland CNC testing were 100 percent in the right ear and 96 percent in the left ear.  The examiner diagnosed mild to moderate sensorineural hearing loss in the right and left ears.  The examiner opined that it is not likely the current hearing loss is a result of military noise exposure.  The examiner reasoned that audiometric testing indicated hearing to be within normal limits bilaterally upon induction and separation.  The examiner noted that the Veteran has worked around some noise over the last 30 plus years.  The examiner noted that the Veteran stated that he felt like his hearing problem began around 10 years earlier.  

The Veteran underwent another VA examination in May 2012.  Speech recognition testing showed scores of 96 percent for the right ear and 92 percent for the left ear.  Audiometric testing showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
35
30
45
55
65
LEFT
25
30
40
60
70

The examiner diagnosed sensorineural hearing loss in the frequency range of 500 to 4000 Hz in the right and left ear.  The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner noted that review of the claims file revealed preinduction and separation examinations indicated hearing within normal limits bilaterally.  The examiner noted the letter from Dr. M.G. in which Dr. M.G. stated that he felt that the Veteran's hearing loss was due to military noise exposure.  The examiner pointed out that Dr. M.G. did not have access to the Veteran's military records.  

There is conflicting evidence regarding a nexus between the Veteran's current hearing loss and his military service.  The Board acknowledges that the VA examination opinions are unfavorable.  However, the VA examiners appeared primarily to rely on the lack of evidence showing hearing loss during service as the basis of their negative etiology opinions.  The Board finds that these opinions are not highly probative as they stand in contrast with the Court's holdings in Ledford and Hensley that service connection for hearing loss may be granted even when a hearing loss "disability" as defined under 38 C.F.R. § 3.385 is not demonstrated upon discharge from service.  Therefore, the Board concludes that the evidence is at least in equipoise.  Consequently, the Board has resolved doubt in favor of the Veteran, and service connection for bilateral hearing loss is granted.

In this decision, the Board grants service connection for bilateral hearing loss.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.


ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
M.N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


